Exhibit 99.1 Gevo Signs Licensing and Joint Development Agreements with Porta Gevo and Porta are targeting the construction of at least four isobutanol plants in Argentina; first plant to be wholly owned by Porta, with a targeted production capacity of up to five million gallons per year ENGLEWOOD, Colo. – Feb. 2, 2016 – Gevo, Inc. (NASDAQ: GEVO), announced today that it has entered into a license agreement and a joint development agreement with Porta Hnos S.A. (“Porta”) to construct multiple isobutanol plants in Argentina using corn as a feedstock.
